Exhibit 10.60

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 1, 2003 (the
“Effective Date”), by and between, AXS-One Inc., a Delaware corporation (the
“Company”) and Gennaro Vendome (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, prior to the Effective Date the Executive was employed by the Company
pursuant to an employment agreement, dated November 18, 1991 (the “Prior
Agreement”);

 

WHEREAS, on and after the Effective Date, the Company and the Executive desire
to enter into this Agreement as to the terms of his employment with the Company;
and

 

WHEREAS, this Agreement shall supersede any prior agreement (whether written or
oral) entered into between the Executive and the Company prior to the Effective
Date, including, without limitation, the Prior Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 


1.                                       TERM OF EMPLOYMENT.  EXCEPT FOR EARLIER
TERMINATION AS PROVIDED IN SECTION 8 HEREOF, EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT SHALL BE FOR A TWO (2) YEAR TERM (THE “INITIAL EMPLOYMENT TERM”)
COMMENCING ON THE EFFECTIVE DATE.  SUBJECT TO SECTION 8 HEREOF, THE INITIAL
EMPLOYMENT TERM SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL TERMS OF
SUCCESSIVE ONE (1) YEAR PERIODS (THE “ADDITIONAL EMPLOYMENT TERM”) UNLESS THE
COMPANY OR EXECUTIVE GIVES WRITTEN NOTICE TO THE OTHER AT LEAST 90 DAYS PRIOR TO
THE EXPIRATION OF THE THEN INITIAL EMPLOYMENT TERM OR ADDITIONAL EMPLOYMENT TERM
OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER AT THE END OF SUCH
EMPLOYMENT TERM.  THE INITIAL EMPLOYMENT TERM AND THE ADDITIONAL EMPLOYMENT TERM
SHALL BE REFERRED TO HEREIN AS THE “EMPLOYMENT TERM.”


 


2.                                       POSITIONS/DUTIES.  (A)     EXECUTIVE
SHALL SERVE AS EXECUTIVE VICE PRESIDENT OF SALES, MARKETING AND CONSULTING FOR
NORTH AMERICA OR A SIMILAR POSITION.  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT
FOR ANY REASON, EXECUTIVE SHALL IMMEDIATELY RESIGN FROM ANY OTHER OFFICES WITHIN
THE COMPANY (OR ANY SUBSIDIARY) THAT EXECUTIVE MAY THEN HOLD.


 


(B)                                 EXECUTIVE SHALL REPORT TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY OR HIS DESIGNEE (“CEO”).


 


(C)                                  DURING THE EMPLOYMENT TERM, EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND BEST EFFORTS ON A FULL TIME
BASIS TO THE PERFORMANCE OF HIS DUTIES HEREUNDER AND TO THE PERFORMANCE OF SUCH
DUTIES AS ARE ASSIGNED TO THE EXECUTIVE FROM TIME TO TIME BY THE CEO; PROVIDED,
HOWEVER, THE EXECUTIVE SHALL BE PERMITTED, TO THE EXTENT THAT SUCH ACTIVITIES DO
NOT CREATE A CONFLICT OF INTEREST WITH THE COMPANY OR MATERIALLY INTERFERE WITH
THE PERFORMANCE OF


 

--------------------------------------------------------------------------------



 


HIS DUTIES AND RESPONSIBILITIES HEREUNDER, TO MANAGE HIS PERSONAL AND FAMILY
FINANCIAL AFFAIRS AND TO SERVE ON CIVIC, NOT-FOR-PROFIT OR CHARITABLE INDUSTRY
BOARDS AND ADVISORY COMMITTEES.  THE EXECUTIVE MAY SERVE ON NON-COMPETING
FOR-PROFIT BOARDS AND ADVISORY COMMITTEES WITH THE PRIOR WRITTEN CONSENT OF THE
CEO.


 


3.                                       BASE SALARY.  DURING THE EMPLOYMENT
TERM, THE COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY AT THE ANNUAL RATE OF
$225,000 (“BASE SALARY”), WHICH SHALL BE PAYABLE IN ACCORDANCE WITH THE USUAL
PAYROLL PRACTICES OF THE COMPANY.


 


4.                                       INCENTIVE COMPENSATION.  DURING THE
EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL
DISCRETIONARY BONUS BASED ON THE ATTAINMENT OF PERFORMANCE GOALS ESTABLISHED BY
THE BOARD (OR THE COMPENSATION COMMITTEE THEREOF), IN ITS SOLE DISCRETION.


 


5.                                       EMPLOYEE BENEFITS AND VACATION.  (A)   
DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
ALL EMPLOYEE BENEFIT PLANS, FRINGE BENEFITS AND PERQUISITES GENERALLY PROVIDED
TO EXECUTIVES OF THE COMPANY AT A LEVEL COMMENSURATE WITH HIS POSITION.


 


(B)                                 DURING THE EMPLOYMENT TERM, THE EXECUTIVE
SHALL BE ENTITLED TO VACATION EACH YEAR IN ACCORDANCE WITH THE COMPANY’S
POLICIES IN EFFECT FROM TIME TO TIME, BUT IN NO EVENT MORE THAN 20 DAYS PAID
VACATION PER CALENDAR YEAR.  SUCH VACATION DAYS SHALL BE USED AT TIMES AND DATES
REASONABLY ACCEPTABLE TO THE COMPANY AND THE EXECUTIVE.


 


6.                                       BUSINESS EXPENSES.  THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR THE REASONABLE TRAVEL, ENTERTAINMENT AND OTHER BUSINESS
EXPENSES INCURRED BY EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES HEREUNDER,
SUBJECT TO APPROVAL BY THE COMPANY, IN ACCORDANCE WITH THE COMPANY’S NORMAL
EXPENSE REIMBURSEMENT POLICIES APPLICABLE TO ITS EMPLOYEES IN GENERAL AND TO
EXECUTIVES OF THE SAME OR EQUIVALENT RANK.


 


7.                                       EXCISE TAX PROVISIONS.  THE PROVISIONS
OF EXHIBIT A SHALL APPLY.


 


8.                                       TERMINATION.  (A)    THE EMPLOYMENT OF
THE EXECUTIVE UNDER THIS AGREEMENT SHALL TERMINATE UPON THE EARLIEST TO OCCUR OF
ANY OF THE FOLLOWING EVENTS:


 


(I)                                     THE DEATH OF THE EXECUTIVE;


 


(II)                                  THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY DUE TO THE EXECUTIVE’S DISABILITY PURSUANT TO SECTION
8(B) HEREOF;


 


(III)                               THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 8(F) HEREOF;


 


(IV)                              THE TERMINATION OF EMPLOYMENT BY THE EXECUTIVE
FOR GOOD REASON WITHIN ONE (1) YEAR AFTER A CHANGE IN CONTROL PURSUANT TO
SECTION 8(C) HEREOF;


 


(V)                                 THE VOLUNTARY RESIGNATION BY THE EXECUTIVE
FOR ANY REASON PURSUANT TO SECTION 8(D) HEREOF;


 


2

--------------------------------------------------------------------------------



 


(VI)                              THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
BY THE COMPANY FOR CAUSE PURSUANT TO SECTION 8(E) HEREOF; OR


 


(VII)                           NON-RENEWAL OF THE EMPLOYMENT TERM IN ACCORDANCE
WITH SECTION 1.


 


(B)                                 DISABILITY.  IF BY REASON OF PHYSICAL OR
MENTAL ILLNESS OR INCAPACITY THE EXECUTIVE IS UNABLE TO CARRY OUT HIS MATERIAL
DUTIES PURSUANT TO THIS AGREEMENT FOR MORE THAN 90 DAYS DURING ANY ROLLING
12-MONTH PERIOD, THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR
“DISABILITY.”  SUCH TERMINATION SHALL BE UPON 30 DAYS WRITTEN NOTICE BY A NOTICE
OF DISABILITY TERMINATION, AT ANY TIME WHILE THE EXECUTIVE IS UNABLE TO CARRY
OUT HIS DUTIES AS A RESULT OF SUCH DISABILITY.


 


(C)                                  (I)                                    
TERMINATION FOR GOOD REASON.  A TERMINATION FOR GOOD REASON MEANS A TERMINATION
BY THE EXECUTIVE BY WRITTEN NOTICE IN ACCORDANCE WITH SUBSECTION (II) BELOW
GIVEN WITHIN 45 DAYS AFTER THE OCCURRENCE OF THE GOOD REASON EVENT, UNLESS SUCH
CIRCUMSTANCES ARE FULLY CORRECTED BY THE COMPANY AS PROVIDED IN SUBSECTION (II)
BELOW.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING CIRCUMSTANCES WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT, WHICH OCCURS WITHIN ONE (1) YEAR AFTER A CHANGE IN CONTROL (AS DEFINED
IN SECTION 11):  (I) ANY MATERIAL DIMINUTION IN THE EXECUTIVE’S THEN POSITIONS
OR TITLES, OR THE EXECUTIVE’S REMOVAL FROM (OTHER THAN A VOLUNTARY RESIGNATION
BY THE EXECUTIVE OR A MANDATORY RESIGNATION IN ACCORDANCE WITH SECTION 2(A)), OR
FAILURE TO BE RE-ELECTED TO, THE BOARD; (II) A MATERIAL DIMINUTION OF HIS THEN
DUTIES, RESPONSIBILITIES OR AUTHORITY; (III) ANY DECREASE IN THE EXECUTIVE’S
BASE SALARY (OTHER THAN AN ACROSS-THE-BOARD DECREASE, WHICH IMPACTS OTHER
EXECUTIVES OF THE COMPANY); OR (IV) ANY MATERIAL BREACH BY THE COMPANY OF ANY
MATERIAL PROVISION OF THIS AGREEMENT.  THE EXECUTIVE SHALL NOT BE ENTITLED TO
RESIGN FOR GOOD REASON PRIOR TO A CHANGE IN CONTROL.


 


(II)                                  NOTICE OF TERMINATION FOR GOOD REASON. 
THE EXECUTIVE MUST PROVIDE THE COMPANY WITH A NOTICE OF TERMINATION FOR GOOD
REASON, WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN SUBSECTION
(I) RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION FOR GOOD REASON.  THE
FAILURE BY EXECUTIVE TO ASSERT ANY FACTS OR CIRCUMSTANCES WHICH CONTRIBUTE TO
THE SHOWING OF GOOD REASON SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE HEREUNDER
OR PRECLUDE THE EXECUTIVE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING
HIS RIGHTS HEREUNDER.  THE NOTICE OF TERMINATION FOR GOOD REASON SHALL PROVIDE
FOR A DATE OF TERMINATION NOT LESS THAN 30 NOR MORE THAN 60 DAYS AFTER THE DATE
SUCH NOTICE IS GIVEN.  THE COMPANY SHALL HAVE 30 DAYS FROM THE RECEIPT OF SUCH
NOTICE OF TERMINATION TO CURE THE FACTS AND CIRCUMSTANCES LEADING TO THE GIVING
OF SUCH NOTICE.


 


(D)                                 VOLUNTARY RESIGNATION BY THE EXECUTIVE
WITHOUT GOOD REASON.  THE EXECUTIVE MAY VOLUNTARILY RESIGN WITHOUT GOOD REASON
UPON 120 DAYS PRIOR WRITTEN NOTICE TO THE COMPANY.


 


(E)                                  (I)                                    
CAUSE.  A TERMINATION FOR CAUSE MEANS A TERMINATION BY THE COMPANY IN ACCORDANCE
WITH SUBSECTION (II) BELOW, UNLESS SUCH CIRCUMSTANCES ARE FULLY CORRECTED BY THE
EXECUTIVE AS PROVIDED IN SUBSECTION (II) BELOW.  FOR PURPOSES OF THIS AGREEMENT,
THE TERM


 


3

--------------------------------------------------------------------------------



 


“CAUSE” SHALL MEAN: (I) SUBSTANTIAL AND CONTINUING FAILURE OF EXECUTIVE TO
RENDER SERVICES TO THE COMPANY IN ACCORDANCE WITH HIS ASSIGNED DUTIES; (II)
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE EXECUTIVE WITH REGARD TO THE
COMPANY OR IN CONNECTION WITH HIS ASSIGNED DUTIES; (III) THE EXECUTIVE’S
CONVICTION OF, OR PLEA OF NOLO CONTENDERE, TO A FELONY (OTHER THAN A FELONY
INVOLVING A TRAFFIC VIOLATION); (IV) THE EXECUTIVE’S DISLOYALTY, GROSS
NEGLIGENCE, DISHONESTY OR BREACH OF FIDUCIARY DUTY; (V) THE COMMISSION BY
EXECUTIVE OF AN ACT OF FRAUD, EMBEZZLEMENT OR WILLFUL DISREGARD OF THE RULES OR
POLICIES OF THE COMPANY, ANY OF WHICH RESULTS IN LOSS, DAMAGE OR INJURY TO THE
COMPANY, WHETHER DIRECTLY OR INDIRECTLY; OR (VI) A MATERIAL BREACH BY THE
EXECUTIVE OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER MATERIAL BREACH OF ANY
AGREEMENT ENTERED INTO WITH THE COMPANY.  FOR PURPOSES OF THIS PARAGRAPH, NO
ACT, OR FAILURE TO ACT, ON THE EXECUTIVE’S PART SHALL BE CONSIDERED “WILLFUL”
UNLESS SUCH ACT, OR FAILURE TO ACT, IS IN BAD FAITH AND WITHOUT REASONABLE
BELIEF THAT HIS ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(II)                                  NOTICE OF TERMINATION FOR CAUSE.  THE
COMPANY SHALL PROVIDE THE EXECUTIVE WITH A NOTICE OF TERMINATION FOR CAUSE,
WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN SUBSECTION (I) RELIED
UPON AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES WHICH
PROVIDE FOR A BASIS FOR TERMINATION FOR CAUSE.  THE DATE OF TERMINATION FOR A
TERMINATION FOR CAUSE SHALL BE THE DATE INDICATED IN THE NOTICE OF TERMINATION. 
THE EXECUTIVE SHALL HAVE 30 DAYS FROM THE RECEIPT OF SUCH NOTICE OF TERMINATION
TO CURE (IF CURABLE) THE FACTS AND CIRCUMSTANCES LEADING TO THE GIVING OF SUCH
NOTICE.


 


(F)                                    OTHER TERMINATIONS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT UPON 30
DAYS PRIOR WRITTEN NOTICE TO THE EXECUTIVE FOR REASONS OTHER THAN CAUSE OR FOR
NO REASON.


 


9.                                       CONSEQUENCES OF TERMINATION OF
EMPLOYMENT.


 


(A)                                  DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF THE EXECUTIVE’S DEATH, THE EMPLOYMENT TERM SHALL
TERMINATE WITHOUT FURTHER OBLIGATIONS TO THE EXECUTIVE’S LEGAL REPRESENTATIVES
UNDER THIS AGREEMENT EXCEPT FOR:  (I) ANY BONUS IF DECLARED OR EARNED BUT NOT
YET PAID FOR A COMPLETED FISCAL YEAR (THE “UNPAID BONUS”), ANY AMOUNT OF BASE
SALARY EARNED BUT UNPAID, THROUGH THE DATE OF THE EXECUTIVE’S DEATH, AND ANY
UNREIMBURSED BUSINESS EXPENSES PAYABLE PURSUANT TO SECTION 6, WHICH AMOUNTS
SHALL BE PROMPTLY PAID IN A LUMP SUM TO EXECUTIVE’S ESTATE (COLLECTIVELY THE
“ACCRUED AMOUNTS”); AND (II) ANY OTHER AMOUNTS OR BENEFITS OWING TO THE
EXECUTIVE UNDER THE THEN APPLICABLE EMPLOYEE BENEFIT OR EQUITY PLANS OF THE
COMPANY IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.


 


(B)                                 DISABILITY.  IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF THE EXECUTIVE’S DISABILITY, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE PAYMENTS AND BENEFITS TO WHICH HIS REPRESENTATIVES WOULD
BE ENTITLED IN THE EVENT OF A TERMINATION OF EMPLOYMENT BY REASON OF HIS DEATH.


 


(C)                                  TERMINATION BY THE COMPANY WITHOUT CAUSE. 
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE,
SUBJECT TO THE EXECUTIVE’S EXECUTION OF A RELEASE AS PROVIDED IN SUBSECTION (G)
BELOW, THE EXECUTIVE SHALL RECEIVE THE FOLLOWING PAYMENTS AND BENEFITS: (A)
CONTINUED PAYMENT OF THE EXECUTIVE’S BASE SALARY IN EFFECT AT THE DATE OF
TERMINATION FOR 18 MONTHS, WHICH SHALL BE PAYABLE IN EQUAL MONTHLY INSTALLMENTS;
(B)


 


4

--------------------------------------------------------------------------------



 


PAYMENT OF THE EXECUTIVE’S (AND HIS DEPENDENTS’) CONSOLIDATED OMNIBUS BUDGET AND
RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”) COVERAGE PREMIUMS TO THE
EXTENT, AND SO LONG AS, THEY REMAIN ELIGIBLE FOR COBRA FOR UP TO 18 MONTHS,
PROVIDED, HOWEVER, SUCH PAYMENTS SHALL CEASE IF THE EXECUTIVE BECOMES ELIGIBLE
TO RECEIVE MEDICAL COVERAGE FROM A SUBSEQUENT EMPLOYER; AND (C) ANY OTHER
AMOUNTS OR BENEFITS OWING TO THE EXECUTIVE UNDER THE THEN APPLICABLE EMPLOYEE
BENEFIT OR EQUITY PLANS OF THE COMPANY, IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS.  THE EXECUTIVE SHALL ALSO PROMPTLY RECEIVE THE ACCRUED AMOUNTS.


 


(D)                                 TERMINATION BY EXECUTIVE FOR GOOD REASON OR
TERMINATION BY COMPANY WITHOUT CAUSE AFTER A CHANGE IN CONTROL.  UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR GOOD REASON, OR A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE, IN EACH CASE WITHIN ONE (1) YEAR AFTER THE
OCCURRENCE OF A CHANGE IN CONTROL, SUBJECT TO THE EXECUTIVE’S EXECUTION OF A
RELEASE AS PROVIDED IN SUBSECTION (G) BELOW, THE EXECUTIVE SHALL RECEIVE ALL OF
THE PAYMENTS AND BENEFITS PROVIDED IN SUBSECTION (C) ABOVE, PROVIDED, HOWEVER,
IN LIEU OF THE PAYMENTS PROVIDED IN SUBSECTION (C)(A) ABOVE, THE COMPANY SHALL
PAY TO THE EXECUTIVE A LUMP SUM PAYMENT EQUAL TO TWO (2) TIMES THE EXECUTIVE’S
BASE SALARY IN EFFECT ON THE DATE OF TERMINATION, WHICH SHALL BE PAID WITHIN 10
DAYS AFTER TERMINATION.


 


(E)                                  TERMINATION FOR CAUSE; VOLUNTARY
RESIGNATION WITHOUT GOOD REASON; OR NON-EXTENSION OF EMPLOYMENT TERM BY
EXECUTIVE.  IF THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED BY THE COMPANY
FOR CAUSE, BY THE EXECUTIVE WITHOUT GOOD REASON OR AS A RESULT OF NON-EXTENSION
OF THE EMPLOYMENT TERM BY THE EXECUTIVE, THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ONLY THE ACCRUED AMOUNTS, PROVIDED, HOWEVER, IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, THE EXECUTIVE SHALL NOT
RECEIVE THE UNPAID BONUS.  THE EXECUTIVE’S RIGHTS UNDER ALL EMPLOYEE BENEFIT AND
EQUITY PLANS SHALL BE DETERMINED IN ACCORDANCE WITH THE APPLICABLE PLAN.


 


(F)                                    NON-EXTENSION OF EMPLOYMENT TERM BY THE
COMPANY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED AS A RESULT OF A
NON-EXTENSION OF THE EMPLOYMENT TERM BY THE COMPANY, THE EXECUTIVE SHALL RECEIVE
THE PAYMENTS AND BENEFITS TO WHICH HE WOULD BE ENTITLED HAD HIS EMPLOYMENT BEEN
TERMINATED IN ACCORDANCE WITH SUBSECTION (C) ABOVE.


 


(G)                                 RELEASE.  THE EXECUTIVE (OR HIS ESTATE)
SHALL NOT BE ENTITLED TO RECEIVE THE PAYMENTS AND BENEFITS SET FORTH IN THIS
SECTION 9 UNLESS EXECUTIVE EXECUTES A GENERAL RELEASE (IN A FORM REASONABLY
PRESCRIBED BY THE COMPANY) OF ALL CLAIMS WHETHER KNOWN OR UNKNOWN THAT THE
EXECUTIVE MAY THEN HAVE AGAINST THE COMPANY AND ITS AFFILIATES.  THE PAYMENT OF
THE ACCRUED AMOUNTS SHALL NOT BE CONTINGENT ON THE EXECUTIVE’S EXECUTION OF SUCH
RELEASE.


 


10.                                 NO MITIGATION; NO OFFSET.  IN THE EVENT OF
ANY TERMINATION OF EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE UNDER NO
OBLIGATION TO SEEK OTHER EMPLOYMENT AND THERE SHALL BE NO OFFSET AGAINST ANY
AMOUNTS DUE THE EXECUTIVE UNDER THIS AGREEMENT ON ACCOUNT OF ANY REMUNERATION
ATTRIBUTABLE TO ANY SUBSEQUENT EMPLOYMENT THAT THE EXECUTIVE MAY OBTAIN.  ANY
AMOUNTS DUE UNDER SECTION 9 ARE IN THE NATURE OF SEVERANCE PAYMENTS AND ARE NOT
IN THE NATURE OF A PENALTY.  SUCH AMOUNTS ARE INCLUSIVE, AND IN LIEU OF, ANY
AMOUNTS PAYABLE UNDER ANY OTHER SALARY CONTINUATION OR SEVERANCE ARRANGEMENT OF
THE COMPANY AND TO THE EXTENT PAID OR PROVIDED UNDER ANY OTHER SUCH ARRANGEMENT,
SHALL BE OFFSET FROM THE AMOUNT DUE HEREUNDER.


 


5

--------------------------------------------------------------------------------



 


11.                                 CHANGE IN CONTROL.  (A)    FOR PURPOSES OF
THIS AGREEMENT, THE TERM “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY
ONE OF THE FOLLOWING EVENTS:


 


(I)                                     ANY “PERSON” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY COMPANY OWNED,
DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF COMMON STOCK OF THE COMPANY), BECOMING
THE OWNER (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 30% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES (INCLUDING,
WITHOUT LIMITATION, SECURITIES OWNED AT THE TIME OF ANY INCREASE IN OWNERSHIP);


 


(II)                                  DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, AND
ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED
INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN
SUBSECTION (I), (III), OR (IV) OF THIS SECTION) OR A DIRECTOR WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF EITHER AN ACTUAL OR THREATENED
ELECTION CONTEST (AS SUCH TERMS ARE USED IN RULE 14A-11 OF REGULATION 14A
PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED SOLICITATION
OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE TWO YEAR PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;


 


(III)                               UPON THE MERGER OR CONSOLIDATION OF THE
COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH
WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY
PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) MORE THAN 50% OF
THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION,
PROVIDED, HOWEVER, THAT A MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT A
RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON
ACQUIRES MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES SHALL NOT CONSTITUTE A CHANGE IN CONTROL OF THE COMPANY;
OR


 


(IV)                              UPON THE STOCKHOLDERS’ OF THE COMPANY APPROVAL
OF A PLAN OF COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
OTHER THAN THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO
A PERSON OR PERSONS WHO BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, AT LEAST 50%
OR MORE OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE
COMPANY AT THE TIME OF THE SALE.


 


6

--------------------------------------------------------------------------------



 


12.                                 RESTRICTIVE COVENANTS.  (A)    EXECUTIVE
ACKNOWLEDGES AND AGREES THAT AS A RESULT OF HIS EMPLOYMENT BY THE COMPANY, THE
EXECUTIVE HAD OBTAINED, AND WILL CONTINUE TO HAVE THE OPPORTUNITY TO OBTAIN,
CONFIDENTIAL INFORMATION AS TO THE COMPANY AND ITS AFFILIATES AND THEY WILL
SUFFER SUBSTANTIAL DAMAGE, WHICH WOULD BE DIFFICULT TO ASCERTAIN, IF THE
EXECUTIVE SHOULD USE SUCH CONFIDENTIAL INFORMATION AND THAT BECAUSE OF THE
NATURE OF THE INFORMATION THAT IS, AND WILL BE, KNOWN TO THE EXECUTIVE IT IS
NECESSARY FOR THE COMPANY AND ITS AFFILIATES TO BE PROTECTED BY THE
CONFIDENTIALITY RESTRICTIONS SET FORTH HEREIN.  EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES WITH THE COMPANY THAT, AS A RESULT OF HIS EMPLOYMENT BY THE COMPANY,
THE EXECUTIVE HAS HAD, AND WILL CONTINUE TO HAVE, THE OPPORTUNITY TO DEVELOP
RELATIONSHIPS WITH EXISTING EMPLOYEES, CUSTOMERS AND OTHER BUSINESS ASSOCIATES
OF THE COMPANY, WHICH RELATIONSHIPS CONSTITUTE “GOODWILL” OF THE COMPANY AND ITS
AFFILIATES, AND THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY AND ITS
AFFILIATES WOULD BE IRREPARABLY DAMAGED IF THE EXECUTIVE WERE TO TAKE ACTIONS
THAT WOULD DAMAGE OR MISAPPROPRIATE SUCH “GOODWILL.”


 


(B)                                 CONFIDENTIAL INFORMATION.  DURING AND AFTER
THE EMPLOYMENT TERM, THE EXECUTIVE SHALL NOT USE FOR HIS OWN BENEFIT OR DISCLOSE
TO ANY THIRD-PARTY ANY CONFIDENTIAL INFORMATION (AS DEFINED BELOW) RELATING TO
THE COMPANY OR ITS AFFILIATES (AND THEIR RESPECTIVE BUSINESSES), OBTAINED BY THE
EXECUTIVE DURING HIS EMPLOYMENT BY THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT,
CONFIDENTIAL INFORMATION MEANS: (I) ANY INFORMATION WHICH IS PROPRIETARY OR
UNIQUE TO THE COMPANY OR ITS AFFILIATES (OR THEIR BUSINESSES), INCLUDING, BUT
NOT LIMITED TO, TRADE SECRET INFORMATION, MATTERS OF A TECHNICAL NATURE SUCH AS
PROCESSES, SYSTEMS, FUNCTIONAL SPECIFICATIONS, BLUEPRINTS, COMPUTER PROGRAMS,
KNOW-HOW, IMPROVEMENTS, DISCOVERIES, DESIGNS, INVENTIONS, DEVICES, TECHNIQUES,
DATA AND FORMULAS, RESEARCH SUBJECTS AND RESULTS; (II) INFORMATION OF A
STRATEGIC NATURE, INCLUDING, BUT NOT LIMITED TO, ANY INFORMATION WITH RESPECT TO
MARKETING METHODS, PLANS AND STRATEGIES, DISTRIBUTION CHANNELS, FORECASTS,
PRODUCTS, OPERATIONS, REVENUES, UNPUBLISHED FINANCIAL STATEMENTS, EXPENSES,
BUDGETS, PROJECTIONS, PROFITS, SALES, KEY PERSONNEL, CUSTOMERS (INCLUDING
CUSTOMER LISTS AND CUSTOMER CONTACTS), SUPPLIERS, COSTS AND PRICING POLICIES;
(III) INFORMATION AS TO EMPLOYEES AND CONSULTANTS, INCLUDING, BUT NOT LIMITED
TO, CAPABILITIES, COMPETENCE, STATUS WITH THE COMPANY AND COMPENSATION LEVELS;
AND (IV) ANY INFORMATION THE COMPANY OR AN AFFILIATE HAS INDICATED TO THE
EXECUTIVE IN AN UNAMBIGUOUS WRITING IS CONFIDENTIAL.  CONFIDENTIAL INFORMATION
SHALL NOT INCLUDE INFORMATION: (X) THAT IS OTHERWISE PUBLIC KNOWLEDGE OR KNOWN
WITHIN THE APPLICABLE INDUSTRY, (Y) DISCLOSED IN CONNECTION WITH PERFORMANCE OF
THE EXECUTIVE’S DUTIES HEREUNDER AS THE EXECUTIVE DEEMS IN GOOD FAITH TO BE
NECESSARY TO BE SO DISCLOSED OR (Z) COMPELLED PURSUANT TO THE ORDER OF A COURT
OR OTHER GOVERNMENTAL OR LEGAL BODY HAVING JURISDICTION OVER SUCH MATTER.  IN
THE EVENT THE EXECUTIVE IS COMPELLED BY ORDER OF A COURT OR OTHER GOVERNMENTAL
OR LEGAL BODY TO COMMUNICATE OR DIVULGE ANY CONFIDENTIAL INFORMATION TO ANYONE
OTHER THAN THE FOREGOING, THE EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY’S
GENERAL COUNSEL OF ANY SUCH ORDER SO THAT THE COMPANY MAY SEEK A PROTECTIVE
ORDER.


 


(I)                                     UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, OR AT ANY TIME AS THE COMPANY MAY REQUEST, THE
EXECUTIVE SHALL PROMPTLY DELIVER TO THE COMPANY, AS REQUESTED, ALL DOCUMENTS
(WHETHER PREPARED BY THE COMPANY, AN AFFILIATE, THE EXECUTIVE OR A THIRD PARTY)
RELATING TO THE COMPANY, ANY AFFILIATE OR ANY OF THEIR BUSINESSES OR PROPERTY
WHICH THE EXECUTIVE MAY POSSESS OR HAVE UNDER HIS DIRECTION OR CONTROL,
INCLUDING, WITHOUT LIMITATION, HIS ROLODEX OR SIMILAR TELEPHONE AND ADDRESS
DIRECTORIES, BUT OTHER THAN DOCUMENTS PROVIDED TO THE EXECUTIVE IN HIS CAPACITY
AS A PARTICIPANT IN ANY EMPLOYEE BENEFIT


 


7

--------------------------------------------------------------------------------



 


PLAN OF THE COMPANY AND ANY AGREEMENT BY AND BETWEEN EXECUTIVE AND THE COMPANY
WITH REGARD TO THE EXECUTIVE’S EMPLOYMENT OR SEVERANCE.


 


(C)                                  NON-COMPETITION.  DURING THE EMPLOYMENT
TERM AND FOR A PERIOD THEREAFTER EQUAL TO THE LONGER OF (I) TWELVE (12) MONTHS
OR (B) THE PERIOD IN WHICH THE EXECUTIVE’S BASE SALARY IS CONTINUING TO BE PAID
UNDER SECTION 9(C) OR 9(F), AS AND IF APPLICABLE, EXECUTIVE SHALL NOT, DIRECTLY
OR INDIRECTLY, AS AN INDIVIDUAL PROPRIETOR, PARTNER, STOCKHOLDER, OFFICER,
EMPLOYEE, DIRECTOR, JOINT VENTURER, INVESTOR, LENDER, CONSULTANT OR IN ANY
CAPACITY WHATSOEVER, ENGAGE IN ANY ACTIVITY RELATED TO SOFTWARE THAT IS
COMPETITIVE WITH ANY SOFTWARE MARKETED BY THE COMPANY OR ANY OF ITS AFFILIATES
WITHIN THE TWENTY-FOUR (24) MONTH PERIOD PRIOR TO THE TERMINATION OF THE
EMPLOYMENT TERM.  NOTHING HEREIN SHALL PREVENT THE EXECUTIVE FROM: (I) A PASSIVE
OWNERSHIP INTEREST OF NOT MORE THAN FIVE PERCENT (5%) OF THE TOTAL OUTSTANDING
STOCK OF A PUBLICLY HELD COMPANY; OR (II) ENGAGING IN ANY ACTIVITY WITH THE
PRIOR WRITTEN CONSENT OF THE BOARD.


 


(D)                                 NON-SOLICITATION/NONDISPARAGEMENT. 
EXECUTIVE AGREES THAT DURING THE EMPLOYMENT TERM AND FOR A PERIOD THEREAFTER
EQUAL TO THE LONGER OF (I) TWELVE (12) MONTHS OR (B) THE PERIOD IN WHICH THE
EXECUTIVE’S BASE SALARY IS CONTINUING TO BE PAID UNDER SECTION 9(C) OR 9(F), AS
AND IF APPLICABLE, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR
HIMSELF OR FOR ANY OTHER PERSON OR ENTITY: (I) HIRE, RETAIN, RECRUIT, SOLICIT OR
INDUCE ANY: (A) NON-CLERICAL EMPLOYEE OF THE COMPANY OR ANY AFFILIATE, TO
TERMINATE (OR OTHERWISE REDUCE) THEIR RELATIONSHIP WITH THE COMPANY OR ANY
AFFILIATE OR (B) FORMER NON-CLERICAL EMPLOYEE WHOSE EMPLOYMENT WITH THE COMPANY
OR ANY AFFILIATE TERMINATED WITHIN SIX (6) MONTHS OF SUCH SOLICITATION OR
CONTACT, FOR THE PURPOSE OF EMPLOYING OR MAKING USE OF THE SERVICES OF SUCH
INDIVIDUAL; (II) SOLICIT OR INDUCE ANY PERSON OR ENTITY (INCLUDING, WITHOUT
LIMITATION, ANY CUSTOMER OR SUPPLIER) TO TERMINATE, OR OTHERWISE TO CEASE,
REDUCE, OR DIMINISH IN ANY WAY ITS RELATIONSHIP (OR PROSPECTIVE RELATIONSHIP)
WITH THE COMPANY OR ANY AFFILIATE; OR (III) MAKE ANY DISPARAGING STATEMENTS
CONCERNING THE COMPANY OR ANY AFFILIATE OR THEIR OFFICERS, DIRECTORS OR
EMPLOYEES, TO THE PUBLIC OR ANY VENDOR, SUPPLIER, CUSTOMER, DISTRIBUTOR,
EMPLOYEE, CONSULTANT OR OTHER BUSINESS ASSOCIATE OF THE COMPANY OR AFFILIATE.
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE EXECUTIVE FROM
PLACING GENERAL ADVERTISEMENTS OR OTHERWISE GENERALLY ADVERTISING FOR EMPLOYEES,
OR SERVING AS A REFERENCE FOR AN EMPLOYEE OF THE COMPANY.


 


(E)                                  EXECUTIVE UNDERSTANDS THAT THE FOREGOING
RESTRICTIONS MAY LIMIT THE EXECUTIVE’S ABILITY TO EARN A LIVELIHOOD IN A
BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY, BUT THE EXECUTIVE NEVERTHELESS
BELIEVES THAT THE EXECUTIVE HAS RECEIVED, AND WILL CONTINUE TO RECEIVE,
SUFFICIENT CONSIDERATION AND OTHER BENEFITS AS PROVIDED HEREUNDER TO CLEARLY
JUSTIFY SUCH RESTRICTIONS WHICH, IN ANY EVENT (GIVEN THE EXECUTIVE’S EDUCATION,
SKILLS AND ABILITY), THE EXECUTIVE DOES NOT BELIEVE WOULD PREVENT HIM FROM
OTHERWISE EARNING A LIVING.


 


(F)                                    NOTWITHSTANDING THE FOREGOING, IF AT ANY
TIME A COURT HOLDS THAT THE RESTRICTIONS PROVIDED HEREIN ARE UNREASONABLE OR
OTHERWISE UNENFORCEABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES HERETO
AGREE THAT THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHIC AREA DETERMINED TO BE
REASONABLE UNDER SUCH CIRCUMSTANCES BY SUCH COURT SHALL BE SUBSTITUTED FOR THE
STATED PERIOD, SCOPE OR AREA PROVIDED HEREIN.


 


8

--------------------------------------------------------------------------------



 


(G)                                 IN THE EVENT OF A BREACH OR POTENTIAL BREACH
OF THIS SECTION 12, THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY AND ITS
AFFILIATES WILL BE CAUSED IRREPARABLE INJURY AND THAT MONEY DAMAGES MAY NOT BE
AN ADEQUATE REMEDY AND AGREE THAT THE COMPANY AND ITS AFFILIATES SHALL BE
ENTITLED TO INJUNCTIVE RELIEF (IN ADDITION TO ITS OTHER REMEDIES AT LAW) TO HAVE
THE PROVISIONS OF THIS SECTION 12 ENFORCED.  IN THE EVENT OF A MATERIAL BREACH
OF THIS SECTION 12 BY THE EXECUTIVE, THE EXECUTIVE SHALL PROMPTLY REPAY TO THE
COMPANY ANY PAYMENTS THE EXECUTIVE RECEIVED PURSUANT TO SECTION 9 (OTHER THAN
ACCRUED AMOUNTS), AND THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE
EXECUTIVE (AND/OR HIS DEPENDENTS) UNDER THIS AGREEMENT.


 


13.                                 ASSIGNMENT OF INVENTIONS.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
ALL IDEAS, METHODS, INVENTIONS, DISCOVERIES, IMPROVEMENTS, WORK PRODUCTS OR
DEVELOPMENTS (“INVENTIONS”), WHETHER PATENTABLE OR UNPATENTABLE,


 


(I)                                     THAT RELATE TO THE EXECUTIVE’S WORK WITH
THE COMPANY, MADE OR CONCEIVED BY THE EXECUTIVE, SOLELY OR JOINTLY WITH OTHERS,
WHILE EMPLOYED BY THE COMPANY; PROVIDED THAT ANY INVENTIONS WHICH ARE MADE,
DISCLOSED, REDUCED TO TANGIBLE OR WRITTEN FORM OR DESCRIPTION OR ARE REDUCED TO
PRACTICE BY THE EXECUTIVE AFTER THE EMPLOYMENT TERM AND WHICH PERTAIN TO THE
BUSINESS CARRIED ON OR PRODUCTS OR SERVICES BEING SOLD OR DEVELOPED BY THE
COMPANY OR ANY OF ITS AFFILIATES AT THE TIME OF THE EXPIRATION OR TERMINATION OF
THE EMPLOYMENT TERM AND WHICH WERE, OR ARE DERIVED FROM, INVENTIONS WORKED ON OR
DEVELOPED BY THE EXECUTIVE WHILE EMPLOYED BY THE COMPANY, SHALL BE PRESUMED TO
HAVE BEEN MADE DURING SUCH EMPLOYMENT, OR


 


(II)                                  THAT ARE REASONABLY SUGGESTED BY ANY WORK
THAT THE EXECUTIVE PERFORMS FOR THE COMPANY OR ANY OF ITS AFFILIATES, EITHER
WHILE PERFORMING HIS DUTIES FOR THE COMPANY OR ON THE EXECUTIVE’S OWN TIME, BUT
ONLY INSOFAR AS THE INVENTIONS ARE RELATED TO THE EXECUTIVE’S WORK AS AN
EMPLOYEE OR OTHER SERVICE PROVIDER TO THE COMPANY,


 


SHALL BELONG EXCLUSIVELY TO THE COMPANY (OR ITS DESIGNEE), WHETHER OR NOT PATENT
APPLICATIONS ARE FILED THEREON.


 


(B)                                 THE EXECUTIVE SHALL ASSIGN TO THE COMPANY
THE INVENTIONS AND ALL PATENTS THAT MAY ISSUE THEREON IN ANY AND ALL COUNTRIES,
WHETHER DURING OR SUBSEQUENT TO THE EMPLOYMENT TERM, TOGETHER WITH THE RIGHT TO
FILE, IN THE EXECUTIVE’S NAME OR IN THE NAME OF THE COMPANY (OR ITS DESIGNEE),
APPLICATIONS FOR PATENTS AND EQUIVALENT RIGHTS (THE “APPLICATIONS”).  THE
EXECUTIVE SHALL, AT ANY TIME DURING AND SUBSEQUENT TO THE EMPLOYMENT TERM, MAKE
SUCH APPLICATIONS, SIGN SUCH PAPERS, TAKE ALL RIGHTFUL OATHS, AND PERFORM ALL
ACTS AS MAY BE REQUESTED FROM TIME TO TIME BY THE COMPANY WITH RESPECT TO THE
INVENTIONS, AND THE EXECUTIVE SHALL ALSO EXECUTE ASSIGNMENTS TO THE COMPANY (OR
ITS DESIGNEE) OF THE APPLICATIONS, AND GIVE THE COMPANY AND ITS ATTORNEYS ALL
REASONABLE ASSISTANCE (INCLUDING THE GIVING OF TESTIMONY) TO OBTAIN THE
INVENTIONS FOR ITS BENEFIT, ALL WITHOUT ADDITIONAL COMPENSATION TO THE EXECUTIVE
FROM THE COMPANY, BUT, IN EACH CASE, ENTIRELY AT THE COMPANY’S EXPENSE.  THE
EXECUTIVE SHALL ALSO PROVIDE ANY INFORMATION, SUCH AS PASSWORDS OR CODES,
NECESSARY TO ALLOW THE COMPANY TO FULLY UTILIZE ITS PROPERTY.


 


9

--------------------------------------------------------------------------------



 


(C)                                  IN ADDITION, THE INVENTIONS WILL BE DEEMED
WORK FOR HIRE, AS SUCH TERM IS DEFINED UNDER THE COPYRIGHT LAW OF THE UNITED
STATES, ON BEHALF OF THE COMPANY AND THE EXECUTIVE AGREES THAT THE COMPANY WILL
BE THE SOLE OWNER OF THE INVENTIONS, AND ALL UNDERLYING RIGHTS THEREIN, IN ALL
MEDIA NOW KNOWN OR HEREINAFTER DEVISED, THROUGHOUT THE UNIVERSE AND IN
PERPETUITY WITHOUT ANY FURTHER OBLIGATIONS TO THE EXECUTIVE.  IF THE INVENTIONS,
OR ANY PORTION THEREOF, ARE DEEMED NOT TO BE WORK FOR HIRE, THE EXECUTIVE HEREBY
IRREVOCABLY CONVEYS, TRANSFERS AND ASSIGNS TO THE COMPANY, ALL RIGHTS, IN ALL
MEDIA NOW KNOWN OR HEREINAFTER DEVISED, THROUGHOUT THE UNIVERSE AND IN
PERPETUITY, IN AND TO THE INVENTIONS, INCLUDING WITHOUT LIMITATION, ALL OF THE
EXECUTIVE’S RIGHTS, TITLE AND INTERESTS IN THE COPYRIGHTS (AND ALL RENEWALS,
REVIVALS AND EXTENSIONS THEREOF) TO THE INVENTIONS, INCLUDING WITHOUT
LIMITATION, ALL RIGHTS OF ANY KIND OR ANY NATURE NOW OR HEREAFTER RECOGNIZED,
INCLUDING WITHOUT LIMITATION, THE UNRESTRICTED RIGHT TO MAKE MODIFICATIONS,
ADAPTATIONS AND REVISIONS TO THE INVENTIONS, TO EXPLOIT AND ALLOW OTHERS TO
EXPLOIT THE INVENTIONS AND ALL RIGHTS TO SUE AT LAW OR IN EQUITY FOR ANY
INFRINGEMENT, OR OTHER UNAUTHORIZED USE OR CONDUCT IN DEROGATION OF THE
INVENTIONS, KNOWN OR UNKNOWN, PRIOR TO THE DATE HEREOF, INCLUDING WITHOUT
LIMITATION THE RIGHT TO RECEIVE ALL PROCEEDS AND DAMAGES THEREFROM.  IN
ADDITION, THE EXECUTIVE HEREBY WAIVES ANY SO-CALLED “MORAL RIGHTS” WITH RESPECT
TO THE INVENTIONS.


 


(D)                                 THE EXECUTIVE HEREBY WAIVES ANY AND ALL
CURRENTLY EXISTING AND FUTURE MONETARY RIGHTS IN AND TO THE INVENTIONS AND ALL
PATENTS THAT MAY ISSUE THEREON, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS THAT
WOULD OTHERWISE ACCRUE TO THE EXECUTIVE’S BENEFIT BY VIRTUE OF THE EXECUTIVE
BEING AN EMPLOYEE OF, OR OTHER SERVICE PROVIDER TO, THE COMPANY.


 


14.                                 COOPERATION.  SUBJECT TO THE EXECUTIVE’S
REASONABLE BUSINESS COMMITMENTS, THE EXECUTIVE AGREES THAT DURING, AND WITHIN
TWO (2) YEARS AFTER, THE EMPLOYMENT TERM, THE EXECUTIVE SHALL, AT THE REQUEST OF
THE COMPANY, RENDER ASSISTANCE AND PERFORM ALL LAWFUL ACTS THAT ARE NECESSARY OR
ADVISABLE, IN THE COMPANY’S GOOD FAITH DISCRETION, IN CONNECTION WITH ANY
LITIGATION OR CLAIM INVOLVING THE COMPANY (OR ANY AFFILIATE) OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS, AGENTS, REPRESENTATIVES,
CONSULTANTS, CLIENTS OR VENDORS, IN WHICH THE EXECUTIVE HAS KNOWLEDGE OF THE
SUBJECT MATTER OF THE DISPUTE.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR
ALL REASONABLE EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH
SUCH ASSISTANCE AND COOPERATION.


 


15.                                 ARBITRATION.


 

All disputes and controversies arising under or in connection with this
Agreement, other than the seeking of injunctive or other equitable relief
pursuant to Section 12 hereof, shall be settled by arbitration conducted before
one (1) arbitrator sitting in Bergen County, New Jersey, or such other location
agreed by the parties hereto, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  The determination of the arbitrator shall be final and binding on
the parties.  Judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.  All expenses of such arbitration, including
the fees and expenses of the counsel of the Executive, shall be borne by each
respective party.

 

10

--------------------------------------------------------------------------------


 


16.                                 MISCELLANEOUS.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.


 


(B)                                 ENTIRE AGREEMENT/AMENDMENTS.  THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE EMPLOYMENT
OF EXECUTIVE BY THE COMPANY AND SUPERSEDES ANY PRIOR AGREEMENTS BETWEEN THE
COMPANY AND EXECUTIVE (INCLUDING, WITHOUT LIMITATION, THE PRIOR AGREEMENT). 
THERE ARE NO RESTRICTIONS, AGREEMENTS, PROMISES, WARRANTIES, COVENANTS OR
UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN OTHER
THAN THOSE EXPRESSLY SET FORTH HEREIN AND THEREIN.  THIS AGREEMENT MAY NOT BE
ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES
HERETO.


 


(C)                                  NO WAIVER.  THE FAILURE OF A PARTY TO
INSIST UPON STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL
NOT BE CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE
RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM
OF THIS AGREEMENT.  ANY SUCH WAIVER MUST BE IN WRITING AND SIGNED BY THE
EXECUTIVE OR AN AUTHORIZED OFFICER OF THE COMPANY, AS THE CASE MAY BE.


 


(D)                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY EXECUTIVE, PROVIDED THAT ANY AMOUNT DUE EXECUTIVE HEREUNDER SHALL,
IN THE EVENT OF HIS DEATH, BE PAID TO HIS ESTATE OR HIS DESIGNATED BENEFICIARY. 
THIS AGREEMENT SHALL BE ASSIGNABLE BY THE COMPANY ONLY TO AN ACQUIRER OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, PROVIDED SUCH ACQUIRER PROMPTLY
ASSUMES ALL OF THE OBLIGATIONS HEREUNDER OF THE COMPANY IN A WRITING DELIVERED
TO THE EXECUTIVE.


 


(E)                                  SUCCESSORS; BINDING AGREEMENT; THIRD PARTY
BENEFICIARIES.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS,
HEIRS, DISTRIBUTEES, DEVISEES LEGATEES AND PERMITTED ASSIGNEES OF THE PARTIES
HERETO.


 


(F)                                    COMMUNICATIONS.  FOR THE PURPOSE OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN: (I) WHEN FAXED
OR PERSONALLY DELIVERED OR (II) ONE (1) BUSINESS DAY AFTER BEING SENT BY
REPUTABLE “OVERNIGHT” COURIER, POSTAGE PREPAID, ADDRESSED TO THE ADDRESSES SET
FORTH BELOW OR TO SUCH OTHER ADDRESS AS ANY PARTY MAY HAVE FURNISHED TO THE
OTHER IN WRITING IN ACCORDANCE HEREWITH.  NOTICE OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON RECEIPT.


 

If to the Executive, to the Executive’s address on file with the Company:

 

If to the Company:

 

301 Route 17 North

Rutherford, New Jersey 07070

Attention: General Counsel

 

11

--------------------------------------------------------------------------------


 


(G)                                 WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD
FROM ANY AND ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND
LOCAL TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


(H)                                 SURVIVORSHIP.  THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, INCLUDING, WITHOUT LIMITATION, SECTIONS 12
AND 14 HEREOF, SHALL SURVIVE THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT TO
THE EXTENT NECESSARY TO THE AGREED PRESERVATION OF SUCH RIGHTS AND OBLIGATIONS.


 


(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


(J)                                     HEADINGS.  THE HEADINGS OF THE SECTIONS
CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

AXS-ONE INC.

 

 

 

By:

/s/ Gennaro Vendome

 

 

Name:

 

Title:  EVP Sales, Marketing, Consulting

 

 

 

 

 

 

Gennaro Vendome

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Parachute Payments

 

(A)                                  IN THE EVENT THAT THE EXECUTIVE SHALL
BECOME ENTITLED TO PAYMENTS AND/OR BENEFITS PROVIDED BY THIS AGREEMENT OR ANY
OTHER AMOUNTS IN THE “NATURE OF COMPENSATION” (WHETHER PURSUANT TO THE TERMS OF
THIS AGREEMENT OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT WITH THE COMPANY, ANY
PERSON WHOSE ACTIONS RESULT IN A CHANGE OF OWNERSHIP OR EFFECTIVE CONTROL
COVERED BY SECTION 280G(B)(2) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) OR ANY PERSON AFFILIATED WITH THE COMPANY OR SUCH PERSON) AS A
RESULT OF SUCH CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL (COLLECTIVELY THE
“COMPANY PAYMENTS”), AND IF SUCH COMPANY PAYMENTS WILL BE SUBJECT TO THE TAX
(THE “EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE CODE (AND ANY SIMILAR TAX THAT
MAY HEREAFTER BE IMPOSED BY ANY TAXING AUTHORITY) THE AMOUNTS OF ANY COMPANY
PAYMENTS SHALL BE AUTOMATICALLY REDUCED TO AN AMOUNT ONE DOLLAR LESS THAN AN
AMOUNT THAT WOULD SUBJECT THE EXECUTIVE TO THE EXCISE TAX.

 

(B)                                 FOR PURPOSES OF DETERMINING WHETHER ANY OF
THE COMPANY PAYMENTS WILL BE SUBJECT TO THE EXCISE TAX AND THE AMOUNT OF SUCH
EXCISE TAX, (X) THE COMPANY PAYMENTS SHALL BE TREATED AS “PARACHUTE PAYMENTS”
WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, AND ALL “PARACHUTE
PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED UNDER CODE SECTION
280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS
AND EXCEPT TO THE EXTENT THAT, IN THE OPINION OF THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS APPOINTED PRIOR TO ANY CHANGE IN OWNERSHIP (AS
DEFINED UNDER CODE SECTION 280G(B)(2)) OR TAX COUNSEL SELECTED BY SUCH
ACCOUNTANTS (THE “ACCOUNTANTS”) SUCH COMPANY PAYMENTS (IN WHOLE OR IN PART)
EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS,” REPRESENT REASONABLE COMPENSATION
FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF SECTION 280G(B)(4) OF THE
CODE IN EXCESS OF THE “BASE AMOUNT” OR ARE OTHERWISE NOT SUBJECT TO THE EXCISE
TAX, AND (Y) THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR
BENEFIT SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE WITH THE PRINCIPLES
OF SECTION 280G OF THE CODE.

 

(C)                                  FOR PURPOSES OF MAKING THE CALCULATION
HEREUNDER, THE EXECUTIVE SHALL BE DEEMED TO PAY U.S. FEDERAL INCOME TAXES AT THE
HIGHEST MARGINAL RATE OF U.S. FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN
WHICH THE COMPANY PAYMENTS ARE TO BE MADE AND STATE AND LOCAL INCOME TAXES AT
THE HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF THE
EXECUTIVE’S RESIDENCE FOR THE CALENDAR YEAR IN WHICH THE COMPANY PAYMENTS ARE TO
BE MADE, NET OF THE MAXIMUM REDUCTION IN U.S. FEDERAL INCOME TAXES WHICH COULD
BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES IF PAID IN SUCH YEAR.

 

(D)                                 IN THE EVENT OF ANY CONTROVERSY WITH THE
INTERNAL REVENUE SERVICE (OR OTHER TAXING AUTHORITY) WITH REGARD TO THE EXCISE
TAX, THE EXECUTIVE SHALL PERMIT THE COMPANY TO CONTROL ISSUES RELATED TO THE
EXCISE TAX (AT ITS EXPENSE), PROVIDED THAT SUCH ISSUES DO NOT POTENTIALLY
MATERIALLY ADVERSELY AFFECT THE EXECUTIVE, BUT THE EXECUTIVE SHALL CONTROL ANY
OTHER ISSUES.  IN THE EVENT THE ISSUES ARE INTERRELATED, THE EXECUTIVE AND THE
COMPANY SHALL IN GOOD FAITH COOPERATE SO AS NOT TO JEOPARDIZE RESOLUTION OF
EITHER ISSUE, BUT IF THE PARTIES CANNOT AGREE THE EXECUTIVE SHALL MAKE THE FINAL
DETERMINATION WITH REGARD TO THE ISSUES.  IN THE EVENT OF ANY CONFERENCE WITH
ANY TAXING AUTHORITY AS TO THE EXCISE TAX OR ASSOCIATED INCOME TAXES, THE
EXECUTIVE SHALL PERMIT THE REPRESENTATIVE OF THE COMPANY TO ACCOMPANY THE
EXECUTIVE, AND THE

 

13

--------------------------------------------------------------------------------


 

EXECUTIVE AND THE EXECUTIVE’S REPRESENTATIVE SHALL COOPERATE WITH THE COMPANY
AND ITS REPRESENTATIVE.

 

(E)                                  THE COMPANY SHALL BE RESPONSIBLE FOR ALL
CHARGES OF THE ACCOUNTANTS.

 

(F)                                    THE COMPANY AND THE EXECUTIVE SHALL
PROMPTLY DELIVER TO EACH OTHER COPIES OF ANY WRITTEN COMMUNICATIONS, AND
SUMMARIES OF ANY VERBAL COMMUNICATIONS, WITH ANY TAXING AUTHORITY REGARDING THE
EXCISE TAX COVERED BY THIS EXHIBIT A.

 

14

--------------------------------------------------------------------------------